Citation Nr: 1526179	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  07-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, adjustment disorder and major depressive disorder.  

2.  Entitlement to service connection for residuals of a claimed collar bone injury.  

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected right and left knee disabilities.  

4.  Entitlement to an increased disability rating for the service-connected right knee disability, currently rated as 20 percent disabling.  

5.  Entitlement to an increased disability rating for the service-connected left knee disability, currently rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; and, a February 2010 rating decision by the VA RO in Cleveland, Ohio.  

The August 2005 rating decision granted increased ratings to 10 percent for the right knee and for the left knee, both effective from January 20, 2005.  The August 2005 rating decision also denied service connection for a broken collar bone and for low back pain, claimed as secondary to the service-connected right and left knee disabilities.  During the pendency of the appeal, the RO issued a rating decision in June 2007 which increased the 10 percent disability rating for the right knee to 20 percent, effective from January 20, 2005.  

The February 2010 decision denied service connection for PTSD.  A private examiner in March 2015, however, revealed additional diagnoses of adjustment disorder and depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, explained the reasons for the denials, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to a TDIU is raised by the record because the Veteran claims that his service-connected knee disabilities are worse than currently rated, and documents obtained from the Social Security Administration show that he is unable to work due to osteoarthrosis and allied disorders.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased (compensable) rating for the service-connected allergies has been raised by the record in an April 2015 VA Form 21-526b Supplemental Claim for Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue(s) of service connection for a right shoulder disability and a lumbar spine disability, claimed as secondary to the service-connected bilateral knee conditions; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD that is based on uncorroborated stressors; he did not serve in combat with the enemy and his stressors are not based on his own fear of hostile military or terrorist activity.  

2.  The Veteran has diagnoses of adjustment disorder and depressive disorder that, as likely as not, had their onset during service.  

3.  Prior to August 11, 2010, the Veteran's service-connected right knee disability was manifested by arthritis with pain and flexion limited to 90 degrees and extension limited to 15 degrees, with evidence of moderate swelling with joint fluid; but, without objective evidence of instability or lateral subluxation.  

4.  Since August 11, 2010, the Veteran's service-connected right knee disability has been manifested by mild patellofemoral osteoarthritis with pain, effusion, and moderate instability, but without additional limitation of flexion or extension than that which was demonstrated prior to August 11, 2010.  
5.  Prior to March 4, 2010, the Veteran's left knee disability was manifested by arthritis with flexion limited to 100 degrees and extension to 0 degrees; with mild joint effusion, but without evidence of instability.   

6.  Since March 4, 2010, the Veteran's left knee disability has been manifested by a posterior horn medial meniscal tear, osteochondritis with chondromalacia, moderate joint effusion and additional limitation of motion due to severe pain which is objectively demonstrated at an August 2010 examination which found mild tricompartmental osteoarthritis with pain and moderate instability, and flexion limited to 90 degrees (further limited to 85 degrees following repetitive motion) and extension limited to 5 degrees (further limited to 10 degrees following repetitive motion).  

CONCLUSIONS OF LAW

1.  An adjustment disorder and a depressive disorder were incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

3.  The criteria for the assignment of a disability rating in excess of 20 percent for the right knee arthritis on the basis of limitation of flexion or extension have not been met at any time covered by this appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5258, 5259 (2014).

4.  The criteria for the assignment of a separate 20 percent rating for moderate instability of the right knee have been met since August 11, 2010, but no earlier.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5258, 5259 (2014).

5.  The criteria for the assignment of a disability rating in excess of 10 percent for the left knee arthritis on the basis of limitation of flexion or extension have not been met at any time covered by this appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5258, 5259 (2014).

6.  The criteria for the assignment of a separate 20 percent rating for moderate instability of the left knee have been met since March 4, 2010, but not earlier.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5258, 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In a March 2005 letter that was provided before the August 2005 initial adjudication of the claim for an increased rating for the service-connected right and left knee disabilities, the Veteran was notified of the information and evidence needed to substantiate his claims for increase.  Although this initial letter did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, this defect was cured with a subsequent letter sent to the Veteran in March 2006, and the claims were subsequently readjudicated in a March 2007 Statement of the Case.  Then, in October 2008, the RO sent another letter to the Veteran which listed the specific rating criteria applicable to the Veteran's right and left knee disabilities.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the PTSD claim, the RO sent a pre-adjudicatory letter to the Veteran in September 2009, prior to the February 2010 rating decision that denied the claim of service connection for PTSD.  In that letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for PTSD.  This initial letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration.

Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Veteran testified at a DRO hearing in January 2008 and at a Board hearing via video conference in April 2015.  Transcripts of both hearings are of record.  

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded three examinations to assess his knees, the first in August 2005, the second in May 2007, and the third in March 2008.  An additional private medical examination report was obtained from August 2010.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, in the April 2015 hearing before the undersigned, when asked whether an additional examination was requested, the Veteran's representative indicated that she was "hopeful that the treatment records cover [the length of time since the last examination], but certainly we would submit to a new exam."  The Board expressly finds that the treatment records do in fact cover the appropriate increase in severity that the Veteran testified to. Therefore, it will not further delay action on these claims.

As an initial matter, the Board's decision to grant service connection for adjustment disorder with anxiety herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with VA's duties to notify and assist and the implementing regulations. 

Furthermore, as relevant to the Veteran's claims for service connection for an acquired psychiatric disorder other than adjustment disorder with anxiety, the Board finds that VA has satisfied its duty to notify as indicated above.  

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records and a private medical opinion from a licensed psychologist have been received and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Service connection for PTSD, as opposed to other acquired psychiatric disorders, (when the stressor is not one of those enumerated in 38 C.F.R. § 3.304(f)(1-5) ) requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran contends that he suffers from PTSD which had its onset during service.  The service treatment records (STRs) do not show treatment for, or a diagnosis of, PTSD.  However, a July 1968 STR notes the Veteran's complaints of nervousness, diarrhea on and off since he arrived on the station [in Turkey] and felt very depressed.  The impression was anxiety reaction.  

VA mental health records from May 2009 to August 2009 show treatment for, and a diagnosis of PTSD, but the diagnosis is not based on any corroborated stressor.  The Veteran's only foreign service was in Turkey, and he did not engage in combat with the enemy.  He reported his stressors to the RO, but a January 2010 memorandum to file from the coordinator of the U.S. Army and Joint Services Records Research Center (JSRRC) indicates that there was a lack of information required to corroborate the Veteran's claimed stressors associated with his claim of service connection for PTSD.  

The Board concludes that service connection for PTSD is not warranted.  The evidence of record does not reveal that the Veteran engaged in combat with the enemy, as the Veteran's service personnel records give no evidence of participation in combat, and the Veteran does not allege that he engaged in combat with the enemy.  Further, there is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat. 

Although the Veteran is not objectively shown to have participated in combat during service, which would allow the Board to accept the Veteran's lay statements as conclusive evidence of a stressor's occurrence, regulatory changes to 38 C.F.R. § 3.304(f), which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

The Veteran's stressors include seeing his cousin's dead body after he was shot in Vietnam, and witnessing a bridge collapse with people falling into the water.  The JSRRC was unable to corroborate the Veteran's stressors and the Veteran has not asserted that his stressors involve a fear of hostile military or terrorist activity.  

Furthermore, a private licensed psychologist specifically opined that the Veteran's stressors were not sufficient for a diagnosis of PTSD except in an unusually sensitive individual.  The psychologist specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD, and his opinion is highly probative compared to the VA outpatient records.  The private examiner provided an extensive rationale for why he believed the Veteran did not suffer from PTSD, even considering the Veteran's reported stressors.  By contrast, the VA mental health records show that the Veteran was treated with cognitive processing therapy, and his PTSD diagnosis was based on his reported symptoms on a standardized questionnaire, and his claims of guilt because he was not sent to Vietnam.  See August 2009 VA mental health record.  These records suggest that the Veteran's PTSD diagnosis was not based on a detailed history or any individualized treatment or examination, as opposed to the private opinion which is based on a complete history and examination of the Veteran.  The private examiner based his findings on a review of the entire record, including the Veteran's STRs and service personnel records, which show that his military career was very successful.  The private psychologist also points out that the VA mental health records show that PTSD criteria B, C and D were met, but no mention is made of Criteria A.  Thus, even if the Veteran's stressors were ultimately corroborated, the more probative evidence of record shows that the Veteran does not have PTSD.  

Although service connection for PTSD is not warranted, the Board finds that service connection for adjustment disorder with depression is warranted based on the STR from July 1968 noted above, and a private psychologist's March 2015 report.  

The private psychologist, Dr. A, reviewed the electronic record, including the STRs, and opined that there were events that happened in the military that are clearly connected to the onset and progression of the Veteran's depressive disorder.  

Dr. A noted the Veteran's reports that his adjustment to military life and his performance in the military has been described as "outstanding" and he reported that he did well, and in fact, "got to where I hated it," because of highly stressful events which occurred in boot camp.  He indicated that the constant excessive demands were put on his to do everything perfect, be perfect, and he felt hounded and under intolerable stress to be perfect and not make a mistake.  Dr. A found that it was readily apparent that these events instilled in the Veteran a feeling of being a failure, of being not good enough, no matter how hard he tried or how perfect he was and any possible mistake would not be tolerated.  Dr. A opined that the Veteran's depression began at that point and has continued to the present time.  The examiner concluded that it was clearly more than at least as likely as not that the Veteran's depression began in service.  Dr. A also noted that the Veteran had feelings of not being good enough to go to Vietnam because he was sent to Turkey instead.  Dr. A indicated that the Veteran's fear in service made him feel like a failure; he was insecure and depressed.  The diagnoses provided by Dr. A included adjustment disorder and depressive disorder.  In other words, Dr. A found that the Veteran's reports of "guilt for not being sent to Vietnam" is related to a depressive disorder and adjustment disorder, but not PTSD.  

This opinion is well-reasoned and supported by the record.  There is no medical opinion to the contrary.  As such, the Board finds that the Veteran's adjustment disorder with depressive disorder had its onset during service, and therefore, service connection for adjustment disorder with depressive disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although service connection for PTSD is denied herein, service connection has been established for the Veteran's other diagnosed psychiatric disabilities.  Even if an additional grant of service connection of PTSD would be warranted, it would not result in a separate disability rating or additional compensation payment, as all psychiatric disabilities are rated together as one under the General Rating Formula for Mental Disorders; and, all of the Veteran's symptoms are considered under that criteria.  See 38 C.F.R. § 4.130 (2014).

III.  Increased Rating - knees

The Veteran seeks increased ratings for his service-connected right knee and left knee disabilities.  The right knee disability is currently rated as 20 percent disabling based on arthritis with noncompensable limitation of flexion and compensable limitation of extension at 15 degrees.  The Veteran's left knee disability is currently rated as 10 percent disabling based arthritis with noncompensable limitation of flexion and noncompensable limitation of extension.  Although the Code Sheet for the August 2005 rating decision initially rates the Veteran's knee disabilities under Diagnostic Code 5257 (subluxation and/or lateral instability), the narrative in the corresponding rating decision specifically notes that the Veteran's increased ratings to 10 percent were based on arthritis with noncompensable limitation of motion.  Moreover, the rating decision in June 2007 which increased the 10 percent rating to 20 percent for the right knee disability changed the diagnostic Code for the right knee to Diagnostic Code 5261 to show that the rating was based on compensable limitation of extension.  While no change was made to the Diagnostic Code for the left knee, the Board is mindful that the 10 percent rating currently assigned for the left knee was initially based on arthritis with noncompensable limitation of motion and is currently based on limitation of extension under Diagnostic Code 5261.  

The Veteran's knees have been evaluated based on four examinations conducted throughout the period on appeal.  The first examination was in August 2005.  At that examination, the Veteran had no instability or subluxation of either knee.  The Veteran had pain and a wide based gait, with motion of the right knee from 0 degrees of extension to 100 degrees of flexion, although against strong resistance, the Veteran's extension of the right knee was limited at 10 degrees.  On the left side, the Veteran had motion from 0 degrees of extension to 110 degrees of flexion, without additional limitation on repetitive use or against strong resistance.  There was no ankylosis, but crepitus was noted bilaterally.  Neither meniscal nor tendon abnormality was noted.  X-rays obtained in conjunction with the examination indicated degenerative joint disease of both knees with bilateral effusion.  The knee disability did not affect the Veteran's activities of daily living such as bathing, dressing toileting or grooming.  It had a mild effect on chores and shopping, and a moderate effect on recreation and traveling.  

A second examination was conducted on a fee basis for VA in May 2007.  At that time, the Veteran continued to have pain and tenderness in his knees.  Examination of the right knee revealed moderate swelling with joint fluid, moderate tenderness and moderate crepitations.  There was no redness, warmth or laxity.  The right knee could not actively be extended beyond 15 degrees of flexion and could be flexed to 100 degrees.  There was pain at the last 10 degrees of the range of motion.  Examination of the left knee revealed moderate tenderness, moderate crepitations, and mild swelling and joint fluid.  There was no redness, warmth or laxity.  Actively, the left knee could extend to 0 degrees, and flex to 115 degrees.  There was pain at the last 10 degrees of motion.  The diagnosis was degenerative joint disease, both knees with persistent pain, tenderness, crepitations, swelling and loss of motion.  

At a third examination, in March 2008, the Veteran reported that his knees give way, but instability was not demonstrated on examination.  Active motion of the right and left knees was 0 degrees of extension to 130 degrees of flexion, without additional limitation due to pain or repetitive use.  There was no joint ankylosis.  Subpatellar tenderness and grinding was noted on the right side, but not the left.  There was no instability, and no meniscal or tendon abnormality.  December 2007 x-rays revealed very small bilateral joint effusions bilaterally and arthritic change.  The diagnosis was mild degenerative arthritis of the knees in the medial compartments primarily.  The disability had a mild effect on bathing and dressing, doing chores and shopping.  The disability had a moderate effect on exercise.  The examiner concluded that there was no instability of the knees.  

Finally, the record contains an August 2010 VA examination report showing reports of pain, giving way, stiffness, locking, and swelling.  The Veteran reported that his knee symptoms had gotten worse.  The examination report indicates that the Veteran has stable "ankylosis" of the knee joints bilaterally; however, the examination report then illustrates that the "degree at which ankylosis occurs" is actually the point where motion of the knee is limited.  In other words, the examiner is considering the joint to be ankylosed at the point at which the Veteran can no longer extend or flex.  At the time of the examination, the range of motion of the left knee was 5 degrees of extension to 90 degrees of flexion.  After repetitive use, extension and flexion of the left knee were further limited an additional 5 degrees (extension to 10 degrees and flexion to 85 degrees).  The examiner therefore indicated that ankylosis of the left knee occurred at 5 degrees of extension and 90 degrees of flexion.  

The Board finds that the August 2010 examiner's description of ankylosis is not the same as the widely accepted definition of ankylosis.  The Court has defined ankylosis to mean that "a joint is fixed, or 'frozen' in one position."  Villareal v. Principi, 18 Vet. App. 13 (2001).  Given this definition, the Veteran's right and left knees cannot be considered ankylosed because they are not fixed in one position.  Rather, the point at which the Veteran is no longer able to move his knee joint (which in this case is beyond 5 degrees of extension and beyond 90 degrees of flexion; beyond 10 degrees of extension and beyond 85 degrees of flexion after repetitive use) is the Veteran's limitation of motion of the left knee, not ankylosis.  As long as the Veteran is able to flex and extend the knee to some degree, his motion is not fixed, and therefore it does not meet the definition of "ankylosis" as defined by the Court.  

Similarly, with regard to the right knee, the Veteran does not have ankylosis of the right knee because he can flex the knee from 0 degrees of extension to 110 degrees of flexion.  There was no additional limitation of motion of the right knee after repetitive use.  

In addition to these findings, the examiner noted painful motion, effusion and instability of both knees.  The examiner determined that the Veteran's right and left knee disabilities had progressed to degenerative joint disease of the bilateral knees with moderate instability noted on examination.  The examiner also noted that the Veteran required assistance with activities of daily living.  

An amended report of a March 2010 left knee MRI revealed the following impression:  (1) Posterior horn medial meniscal tear; (2) Osteochondritis with patellofemoral chondromalacia; (3) Moderate sized joint effusion; and, (4) Remote medial collateral ligament sprain.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the knee are rated under Diagnostic Code 5256 through Diagnostic Code 5263 of 38 C.F.R. § 4.71a (2014).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.  

As there remains some motion of the right knee, Diagnostic Code 5256 is not applicable here.  While evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here on the left or the right.  38 C.F.R. § 4.71a.  In addition, the evidence does not show the Veteran has genu recurvatum (acquired, traumatic), therefore Code 5263 is also not for application. 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257.  

As noted above, the Veteran currently has moderate instability of both knees.  Although the Veteran reported instability of his knees at his DRO hearing in January 2008, the examiner in March 2008 specifically indicated that the Veteran's knees were not unstable at that time.  The first evidence of instability of the left knee comes from the March 2010 MRI report which shows that the Veteran had a left knee meniscal tear.  Although the actual term "instability" was not listed on the MRI report, it is well established that a meniscal tear can cause instability of the knee joint.  

While the Board can presume that the left knee was unstable at the time of the March 2010 MRI report, there is no indication as to whether such instability was mild, moderate or severe.  In this regard, the Board must resolve all doubt in the Veteran's favor and find that the instability was moderate during the period subsequent to the August 2011 examination noting moderate instability because the Veteran credibly reported that his condition had worsened and moderate instability is subsequently confirmed on later examinations.  See, e.g., June 2010 statement in support of claim.  Severe instability of the right knee has not been demonstrated and therefore a 30 percent rating is not warranted for instability of the left knee at any time during the period covered by this claim.  As such, a separate 20 percent disability rating is warranted for moderate instability of the left knee effective from March 4, 2010, pursuant to Diagnostic Code 5257.  

For the right knee, instability is not shown until the August 2010 examination.  There is no prior MRI or other objective measure to show instability occurring prior to the August 2010 examination.  The August 2010 examiner found that the Veteran's right knee was moderately unstable.  As such, a separate 20 percent disability rating is warranted for right knee instability as of August 11, 2010, pursuant to Diagnostic Code 5257.  

Meniscal injuries may be rated under Code 5258.  Where the semilunar cartilage is dislocated and symptoms of frequent episodes of "locking," pain, and effusion into the joint are present, a 20 percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5258.  Code 5259 evaluates symptomatic removal of the semilunar cartilage, or menisci.  A 10 percent rating is assigned for symptomatic removal.  

The Veteran's left knee has been manifested by symptoms of locking, pain, and effusion since August 11, 2010; however these symptoms are covered under Diagnostic Code 5257 for instability and subluxation and Diagnostic Codes 5260-5261 for pain and limitation of motion.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2014).  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Because the Veteran's left knee instability and subluxation subsume the locking and effusion, a separate disabling rating under Diagnostic Code 5258 is not warranted for the left knee.  Regarding the Veteran's right knee, a mild effusion was noted on the March 2010 MRI report of the right knee, but there was no meniscal injury and no indication of dislocated cartilage.  Thus, a separate disability rating under Diagnostic Code 5258 is not warranted for the right knee.  

Likewise, it does not appear that the Veteran has undergone surgical removal of cartilage such that a compensable rating would be warranted under Diagnostic Code 5259 for either knee.  

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

By the same token, as the criteria of locking and effusion under Code 5258 are accounted for under any knee limitation of motion Code and the instability criteria, assignment of a simultaneous evaluation under Code 5258 and Codes 5260, 5261, and/or 5257 is prohibited in this case.  38 C.F.R. § 4.14.  

Based on the above evidence of record, the Veteran's right knee has never been manifested by compensable limitation of flexion.  It has been between 90 and 130 degrees, which is far outside the range that warrants compensation (less than 45 degrees).  The Veteran's right knee extension has been between 0 and 15 degrees; this warrants the currently assigned 20 percent rating based on limitation of extension, but no more.  Likewise, the Veteran is not entitled to a separate rating of 10 percent for arthritis with noncompensable limitation of flexion of the right knee, because he is already getting compensated for compensable limitation of extension.  

Regarding the left knee, prior to March 4, 2010, the Veteran's left knee disability was manifested by arthritis with flexion limited to 100 degrees and extension to 0 degrees, including any additional limitation due to pain or overuse.  As neither compensable limitation of flexion nor compensable limitation of extension is demonstrated prior to March 4, 2010, an increased rating is not warranted during this time period.  The Veteran's right knee is assigned a 10 percent rating based on arthritis with noncompensable limitation of motion.  

Since March 4, 2010, the evidence of record shows that the Veteran's left knee disability had worsened.  As noted above, the MRI report from March 4, 2010 indicates that the Veteran had increased pain because of a meniscal tear.  The Veteran's credible lay statements as to an increase in his pain are noted by the Veteran's primary care doctor in July 2010 (see July 2010 VA memorandum from Dr. T).  Although Dr. T did not specify the increased limitation of motion, these figures are documented in the August 2010 examination report, which show flexion limited to 85 degrees (including additional limitation due to pain or on repetitive use) and extension limited to 10 degrees (including additional loss of motion with overuse).  Despite this increased limitation, it does not rise to the level that would warrant an increased rating in excess of 10 percent based on compensable limitation of extension and noncompensable limitation of flexion.  

In other words, the additional limitation of motion is already compensated for with the assignment of the 10 percent rating which was initially assigned for noncompensable arthritis based on pain.  Since August 2010, the limitation of extension is shown to be compensable, but it does not warrant a rating in excess of the 10 percent already assigned; and, the flexion limitation remains noncompensable.  Thus, while additional limitation of motion is shown, it does not warrant a rating in excess of 10 percent under Diagnostic Code 5010, 5260 or 5261.  

In summary, the Veteran's right knee disability, which is currently rated as 20 percent disabling based on compensable limitation of extension, also warrants a separate 20 percent rating beginning on August 11, 2010 for moderate instability of the right knee under Diagnostic Code 5257.  

Similarly, with regard to the left knee, which is currently rated as 10 percent disabling based on arthritis with noncompensable limitation of motion (Diagnostic Code 5010 prior to March 2010) and based on compensable limitation of extension (Diagnostic Code since March 2010), a separate 20 percent rating is warranted for moderate instability effective from March 4, 2010, the first date on which the meniscal tear is shown.  

Finally, there is no evidence that the manifestations of the Veteran's service-connected right and left knee disabilities are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's knee disabilities are manifested by limitation of motion, pain on motion, locking and effusion into the joint, and instability.  All of these symptoms are contemplated in the rating criteria for rating disabilities of the knee.  Furthermore, these symptoms are contemplated by the regulations at 38 C.F.R. §§  4.40, 4.45 and 4.59 and the Veteran's disability rating reflects application of these regulations.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected right and left knee disabilities are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by hearing impairment.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Finally, there are no symptoms reported that are not attributed to the service-connected disability in this case.  Johnson v. McDonald, 762 F.3d. 1362 (Fed. Cir. 2014).  

ORDER

Service connection for adjustment disorder with depressive disorder is granted.  

Service connection for PTSD is denied.  

A disability rating in excess of 20 percent for arthritis with limitation of motion of the right knee is denied; a separate disability rating of 20 percent for instability of the right knee is granted, effective from August 11, 2010, subject to regulations applicable to the payment of monetary benefits.


A disability rating in excess of 10 percent for arthritis with limitation of motion of the left knee is denied; a separate disability rating of 20 percent for instability of the left knee is granted, effective from March 4, 2010, subject to regulations applicable to the payment of monetary benefits.


REMAND

The STRs reflect that the Veteran injured his right shoulder in July 1968 while playing softball.  He was treated for a contusion of his right shoulder; x-rays were negative.  He was released to duty the following day.  The Veteran maintains that his right shoulder has been painful since service.  The Veteran was told he had a hairline fracture of his clavicle, but this is not shown on x-ray.  

A March 2008 examiner noted the Veteran's in-service shoulder injury, and that he was placed on light duty for 30 days following the injury, but opined that his current right shoulder arthritis was unrelated to the in-service injury.  The examiner opined that the Veteran's in-service injury was acute and transitory, particularly because no fracture was shown on x-ray.  The examiner reasoned that the Veteran did not seek follow up treatment and that his in-service injury was relatively minor.  

At his hearing in April 2015, the Veteran reiterated his contentions that his right shoulder has been painful since the initial injury in service.  He believes that the current arthritis was caused by the in-service injury.  He also testified that he sought treatment for right shoulder pain in 1975 and 1976 after he was discharged from service, but attempts to obtain those records were unsuccessful.  

Given the Veteran's credible statements about being told that he had a hair line fracture of his clavicle (which may have been missed on the x-ray), and his reports of receiving follow up treatment for right shoulder pain following service, another examination of the Veteran's right shoulder is necessary to decide the claim.  

The Veteran also maintains that his current lumbar spine disability is secondary to his knee disabilities.  The examiner in March 2008 opined that there was no relationship between the Veteran's back and his knees, and reasoned that the Veteran did not have an altered gait.  However, other medical records show that the Veteran's gait is abnormal due to his knee disabilities.  For example, a May 2007 VA examination notes that the Veteran ambulated with an antalgic limping gate.  The August 2010 examination report indicates that the Veteran's gait is abnormal.  At his April 2015 hearing, the Veteran reported that he has noticed a limp for the previous couple of years.  

Because the Veteran has an abnormal gait, another examination is necessary to determine what effect, if any, the Veteran's knee disabilities have on his lumbar spine.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

At the Veteran's April 2015 hearing, he testified that he retired in 2003 with pain and swelling in his knees.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The TDIU issue is inextricably intertwined with the above described service connection issues.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  It also appears that development pertinent to the TDIU issue should be accomplished.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.

2.  Obtain and associate with the claims file all outstanding VA treatment records pertinent to the claims on appeal.  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran as pertinent to his claim that have not been previously secured.  

4.  After completing Directives 1-3 above, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any right shoulder disability, and lumbar spine disability.  Specifically, the examiner is asked to offer opinions as to the following:

(a) whether any right shoulder disability was at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including whether it is a residual of the documented in-service right shoulder injury, which may have resulted in a hairline fracture of the right clavicle.

(b) whether the Veteran's lumbar spine disability was, at least as likely as not, caused by the service-connected knee disabilities, and in particular the documented altered gait.  

(c) whether the Veteran's lumbar spine disability is, at least as likely as not, or aggravated (permanently increased in severity beyond the natural course of the disability) by the service-connected knee disabilities, and in particular the documented altered gait.  


The Veteran's electronic record must be reviewed, including the Veteran's service treatment records which document a right shoulder injury, and his hearing testimony which notes that he sought treatment for right shoulder pain shortly following his discharge from service.  Additionally, VA clinical records must be reviewed, including the May 2007 VA examination noting that the Veteran ambulated with an antalgic limping gate; the August 2010 examination report indicating that the Veteran's gait is abnormal; and the Veteran's April 2015 hearing testimony, in which he reported that he has noticed a limp for the previous couple of years. 

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he or she relied upon in reaching their conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, readjudicate the claims of service connection for residuals of a right shoulder injury and a lumbar spine disability, and entitlement to TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


